DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 11/15/2022.  Claims 1–20 are pending.
Election/Restrictions
Claims 1–4 & 11–20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 includes the limitation “a swirler… to create a swirling flow of the fuel flowing through the main body; however, claim 7 claims that “the ridge-shaped supports…are aligned with a central axis of the main body.”  It is unclear how the swirler can impart a swirling flow to the fuel if the ridge-shaped supports are aligned with the central axis (which would cause a straight flow).  An example of such a design is shown in US 20003/0104328 to Kobayashi et al.  A §§ 102/103 rejection is not being applied to claim 7 using Kobayashi at this time due to the indefiniteness of claim 7, but Applicant is on notice that should “swirling flow” be interpreted to include “a straight flow,” Kobayashi would read on the claims in their current form.  Appropriate action is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5–6 & 8–9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3124571 to Lebedev et al (citations are directed to the attached machine translation).
With regard to claim 5, Lebedev discloses an apparatus for transporting fine particulate fuel to a combustor (¶ 0003), the apparatus comprising: a main body (1) having a flow space through which fuel is transferred (Fig.; ¶ 0014); and a swirler (6) installed in the main body (1) and configured to create a swirling flow of the fuel flowing through the main body (1) (Fig. 1; ¶ 0017).
With regard to claim 6, Lebedev further discloses the swirler comprises: a swirling body (9) that includes a hollow (8) and is spaced apart from an inner wall of the main body (1) (Fig. 1; ¶¶ 0017–0018); and a plurality of ridge-shaped supports (6) installed on an outer circumferential surface of the swirling body (9) so as to be in contact with an inner surface of the main body (1) to support the swirling body (9) (Fig. 1; ¶¶ 0017–0018).
With regard to claim 8, Lebedev further discloses the plurality of ridge-shaped supports (6) are spaced apart from each other in a circumferential direction of the main body (1) (Fig. 1; ¶¶ 0017–0018, 0021, 0023), and wherein each of the plurality of ridge-shaped supports (6) is inclined relative to a central axis of the main body (1) (Fig. 1; ¶¶ 0017–0018, 0021, 0023).
With regard to claim 9, Lebedev further discloses each of the plurality of ridge-shaped supports (6) includes an upstream end and a downstream end (Fig. 1; ¶¶ 0017–0018, 0021, 0023), the upstream end meeting an imaginary plane that includes the central axis of the main body (1) (Fig. 1; ¶¶ 0017–0018, 0021, 0023), the downstream end shifted from the imaginary plane in the circumferential direction (Fig. 1; ¶¶ 0017–0018, 0021, 0023).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lebedev.
Lebedev fails to disclose the swirling body has a diameter that increases in the flow direction of the fuel.  It would have been an obvious matter of design choice to have the swirling body with a diameter that increases in the flow direction of the fuel, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art when the choice of shape has no significant impact on the operation of the invention.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Have the diameter increase in the flow direction of the fuel would allow a slower fluid velocity, which would produce a slower speed of the rotation of the fluid stream.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
December 6, 2022